PER CURIAM.
Edmer Tamayo and his wife, Marina, appeal from the trial court’s order denying their motion to quash service of process. We find their point well-taken and reverse.
The undisputed facts are that the Tama-yos are Colombian nationals whose principal residence is Bogota, Colombia. At the time service was attempted, the Tamayos were outside the jurisdiction of the State of Florida and the United States. Service of process was obtained by serving a Mr. Molina, who was employed as the Tamayo’s caretaker/gardener. Molina was not a resident of the household and spoke no English. Deputy Leahy could not recall whom he had served; he spoke no Spanish.
Given these undisputed facts, compliance with Section 48.031, Florida Statutes (1979) was not evident. Accordingly, the order under review is reversed and this cause is remanded with directions to the trial court to enter an order quashing service of process. Hauser v. Sehiff, 341 So.2d 531 (Fla. 3d DCA 1977).
Reversed and remanded with directions.